DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2021 and 03/01/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ronald E. Gerber on 03/05/2021.

The application has been amended as follows: 

IN THE CLAIMS
Regarding Claim 1, on line 15, “located at least partially between” has been changed to – located fully between – 

Allowable Subject Matter
Claims 1, 6-8, 10-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, described below, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the convex central portion facing a light-emitting diode of the plurality of light-emitting diodes that is located fully between a plane of the first surface and a plane of the second surface as set forth in the claim.
The closest prior art of record was deemed to be Jin et al (CN 101206280 A; listed as the first reference under Foreign Patent Documents in the IDS filed on 11/05/2020; English Machine Translation provided and referred to hereinafter as Jin) and Cheong et al (US 20110249214 A1; listed as the second reference under US Patent Documents in the IDS filed on 11/05/2020; referred to hereinafter as Cheong). An analysis of the claim limitations as compared to the teachings of Jin in view of Cheong is provided below.
Jin teaches a light emitting structure (backlight module 100, shown in Fig 8 and described in at least the fourth to fifth paragraphs of on PDF Page 8), comprising: 
a light guide (light guide plate 130) including a first surface (light incident surface 131) and a second surface (light exit surface 132) opposite the first surface (shown in Fig 8), the first surface (131) including a cavity (first groove 134) cavities formed in the first surface (shown in Fig 8), the second surface (132) including total internal reflection structures (second groove 133; TIR functionality described as at least a portion of the surface of the second groove 133 that reaches the light exit surface 132 is reflected by the surface of the second groove 133 in the fourth paragraph of PDF Page 7 and the fifth paragraph on PDF Page 8) that are aligned with the cavity (shown in Fig 8), the total internal reflection structure (133) being shaped to reflect at least some light into the light guide by total internal reflection (described at least in the fourth paragraph of PDF Page 7 and fifth paragraph of PDF Page 8); and 
a light-emitting diode (light source 110; discussion of the light source being an LED is described in the last two paragraphs of PDF Page 3) positioned within the cavity (shown in Fig 8), 
the cavity (134) being configured to refract light from the light-emitting diode (110) to impinge upon the total internal reflection structures (described in at least the last paragraph of PDF Page 7 – the first paragraph on Page 8 and the fifth paragraph on PDF Page 8), 
the cavity (134) shaped to have a convex central portion opposite a center of the corresponding total internal reflection structure (configuration shown in Fig 8), 
the side surface is a cylindrical side surface), and 
the convex central portion facing a light-emitting diode (shown in Fig 8)  that is located at least partially between a plane of the first surface and a plane of the second surface.
With regard to the location of the light-emitting diode (110), Jin at least suggests the light-emitting diode is located at least partially between a plane of the first surface and a plane of the second surface due to the configuration in Fig 8 of Jin with the examiner’s annotations, below. 
Figure 8 of Jin with the examiner's annotations

    PNG
    media_image1.png
    988
    1830
    media_image1.png
    Greyscale

In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Jin as at least suggesting the light-emitting diode is located at least partially between a plane of the first surface and a plane of the second surface.
Jin does not explicitly teach the cavity are duplicated as cavities, the TIR structure is duplicated as TIR structures, and the light-emitting diode is duplicated as a plurality of light-emitting diodes.
In at least Figs 1-4, Cheong teaches cavities (recess 111) formed in a first surface (first surface 106), TIR structures (first optical pattern 110) formed in a second surface (second surface 107), and a plurality of light-emitting diodes (light sources 50; described in at least ¶ 0035 as a light emitting diode) located in the cavities (shown in Fig 2A),
wherein the each cavity of the cavities is aligned with each TIR structure of the TIR structures (shown in Fig 2A), and 
wherein each light-emitting diode of the plurality of light-emitting diodes is located in each cavity of the cavities (shown in Fig 2A).
Since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the cavity, TIR structure, and light-emitting diode of Jin into cavities, TIR Cheong for the benefit of increasing light output and utility.
Jin does not teach the convex central portion facing a light-emitting diode of the plurality of light-emitting diodes that is located fully between a plane of the first surface and a plane of the second surface.
Further, outside of hindsight reasoning, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the light-emitting diode of Jin as set forth in the claim for at least the reason that Jin teaches away from the cited configuration by describing the reflector 120 and the light guide plate 130 are disposed at a distance; the reflector 120 has a hole in the center to facilitate the placement of the light source 110 in the fourth paragraph of PDF Page 8.
Therefore, the claim is novel and non-obvious.

Re Claims 6-8, 10-13, and 15-17:
The claims are allowed due to their dependence on base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record on the PTO-892 but not described above is considered pertinent to applicant's disclosure. Lee et al (US 20130088857 A1) at least suggests a gap between a total internal reflection structure and a cavity being equal or less to 1mm in Figs 11-13 and ¶¶ 0108-0113.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875